Exhibit 10.1

LOGO [g511582ex99_1.jpg]

January 31, 2013

Dear Isobel:

Thank you for your interest in working with Annie’s, Inc. (the “Company”). On
behalf of the members of the Company’s management team, I want to convey how
much we appreciate the time, energy, and enthusiasm that you have invested in
the interview process.

We believe that the breadth of your past experience, your personal and
professional style, and your desire to become part of a focused and fast-moving
management team are all great attributes for our business. We think your skills
can help us take the Company to new higher plateaus of performance and growth in
the years ahead as we continue to drive our Annie’s mission. I am very excited
to offer you the opportunity to join our team.

This letter outlines the key terms of your employment by the Company. Your
employment by the Company is “at will,” which means that it is not for any
specified period of time and either you or the Company can terminate your
employment at any time and for any reason, with or without Cause (as defined
below). This offer is contingent on our satisfactory completion of standard
background checks and also on your successfully passing a pre-employment drug
and alcohol screening test, as well as proof of your eligibility to legally work
in the United States at the commencement of your employment. This offer will be
null and void ab initio if you do not commence employment with the Company on
the Start Date set forth below.

Position / Title: General Counsel

Reports To: John Foraker, Chief Executive Officer

Start Date: April 1, 2013

Annual Base Salary: $250,000 (full-time), payable in accordance with the
Company’s normal payroll policies. Your base salary will be reviewed upon the
anniversary date of your hire.

Classification: You will be classified as an “exempt” employee, which means you
will be paid on a salary basis and you will not be entitled to overtime pay.

Bonus Potential: Annual Bonus potential target of 35% of your base salary.
Whether or not you receive a bonus award will be dependent upon the achievement
of both Company and individual performance objectives. Your manager will
establish objectives and performance criteria with you as these are developed in
concert with the FY 2014 operating plans. Your FY 2014 bonus will be based upon
base compensation earned in the FY 2014 period. In order to be eligible and
entitled to receive any Annual Bonus payment, you must be employed by the
Company on the date the Annual Bonus is paid, except to the extent expressly
provided for to the contrary below.

Business Expense Reimbursement: The Company will reimburse you for your
customary and reasonable business expenses, upon submission of appropriate
documentation, in accordance with the Company’s policies.

 

 

Annie’s, Inc. | 1610 Fifth Street, Berkeley, CA 94710 | (510) 558-7500

 

 



--------------------------------------------------------------------------------

Isobel Jones    Offer Letter – January 31, 2013

 

Equity Incentives: Subject to approval by the Company’s Compensation Committee
on or prior to your Start Date (any such approval which may be evidenced, in the
Compensation Committee’s discretion, by unanimous written consent of the
Compensation Committee), pursuant to the Company’s Omnibus Incentive Plan (the
“Plan”), a copy of which is attached, effective on your Start Date you will be
awarded (1) a non-qualified stock option to purchase shares of our Common Stock
with a ten-year term, subject to earlier forfeiture pursuant to the Plan and
terms of the stock option grant, and (2) performance share units. The stock
option will have an exercise price equal to the closing price of our Common
Stock on the NYSE on the grant date (i.e,, your Start Date). The number of
shares underlying the stock option will have a Black-Scholes (or other valuation
method selected by the Company) value of $60,000 on your Start Date. The
performance share units will be based upon a target number of our shares of
Common Stock determined by dividing $60,000 by the closing price of our Common
Stock on the NYSE on the grant date (i.e,, your Start Date). Upon your execution
of the Proprietary Information and Confidentiality Agreement described below, we
will provide to you with term sheets describing the vesting and other terms of
the stock option grant and performance share unit award, but the actual terms of
the stock option and performance share units will be as approved by the
Compensation Committee and set forth in Award Agreements that will be provided
to you and the Plan.

Benefits: Full-time employee benefits consistent with benefits granted other
comparable employees. You will be eligible for health benefits upon your Start
Date. You will be eligible to participate in the Company’s 401(k) program upon
your Start Date.

Paid Time Off: The Company uses a paid time off (PTO) system under which days
can be taken for any personal purpose: vacation, sickness, family emergency, or
other. Initial PTO allowance will accrue at the rate of four weeks per annum and
the use of PTO is subject to the Company’s applicable PTO policies, including
the maximum cap on PTO accrual.

Severance Benefits: Upon termination of your employment by Company without Cause
or your resignation with Good Reason, subject to your execution and delivery to
the Company of a general release satisfactory to the Company that has become
effective and non-revocable within 60 days following the date of your
termination, you will be entitled to receive the following payments from the
Company:

- 6 months’ base salary, paid in accordance with Company’s general payroll
practices (the “Severance Payments”); provided, that the first payment of the
Severance Payments will be made on the 60th day after your date of termination,
and will include payment of any amount of the Severance Payments that were
otherwise due prior thereto; and

- a pro-rated Annual Bonus for the fiscal year of termination based on actual
days worked during the fiscal year and based on actual performance, any such
amount to be paid when bonuses are paid to other executive offers for such
fiscal year, but in no event later than March 15 of the calendar year following
the calendar year of termination.

“Cause” means: (1) your failure to perform your material employment-related
duties (other than any such failure as a result of the your “Disability” (as
defined below) or death), which failure has not been cured by you within 30
business days of your receipt of written notice of such failure from the
Company, (2) your engaging in misconduct that has caused or is reasonably
expected to result in material injury to, or materially impair the goodwill of,
the Company or any of its affiliates, (3) your knowing and intentional violation
of any material Company policy; (4) your personal dishonesty or breach of
fiduciary duty; (5) your indictment or conviction of, or entering a plea of
guilty or nolo contendere to, a crime that constitutes a felony, or (6) your
breach of any of your material obligations under any written agreement or
covenant with the Company or any of its affiliates (including, but not limited
to, this offer letter and any other written covenant or agreement with the
Company or any of its subsidiaries not to disclose any information pertaining to
the Company or any of its subsidiaries or not to compete or interfere with the
Company or any of its subsidiaries). For the purpose of this definition,
“Disability” has the meaning provided for in the long term disability plan of
the Company in which you participate, and if no such plan exists, means your
inability, due to physical or mental illness or incapacity, to perform your
material duties, with reasonable accommodation after engaging in an interactive
process with the Company, for a period of more than 120 days in any 365-day
period, and in accordance with applicable law.

 

- 2 -



--------------------------------------------------------------------------------

Isobel Jones    Offer Letter – January 31, 2013

 

“Good Reason” means: (1) a material and adverse reduction in your authority,
duties or responsibilities without your prior consent (and at a time when there
are no circumstances pending that would permit the Company to terminate you for
Cause); (2) a material reduction of your base salary, unless the base salary
reduction is part of a general reduction applied to all executive employees;
(3) the relocation of your primary worksite more than fifty (50) miles from the
location of the Company’s headquarters as of your Start Date without your prior
consent; or (4) any material breach or material violation of a material
provision of this offer letter by the Company (or any successor) to the Company.
Notwithstanding the foregoing, before you may resign for Good Reason, (A) you
must provide the Company with written notice within ninety (90) days of the
initial event that you believe constitutes “Good Reason” specifically
identifying the facts and circumstances claimed to constitute the grounds for
your resignation for Good Reason and the proposed termination date (which will
not be less than forty-five (45) days after the giving of written notice
hereunder by you to the Company), and (B) the Company must have an opportunity
of at least thirty (30) days following delivery of such notice to cure the Good
Reason condition and the Company must have failed to cure such Good Reason
condition during that 30 day period.

Proprietary Info. and Confid. Agrmt.: You agree that on or prior to your Start
Date you will execute the Company’s Proprietary Information and Confidentiality
Agreement, which is attached.

Representations: You represent that you are not under any contractual or other
obligation which would make it unlawful for you to work for the Company as
described in this letter, that if you are obligated to keep confidential the
proprietary information of prior employers or other parties that you will do so
and will not disclose such information to us, and that you are lawfully eligible
to work in the United States.

Withholding/ Taxes. The Company may withhold from any amounts payable to you
under this offer letter such Federal, state and local taxes as may be required
to be withheld pursuant to any applicable law or regulation. Although the
Company does not guarantee the tax treatment of any payments to you, the intent
of the parties is that payments and benefits under this offer letter comply
with, or be exempt from, Section 409A of the Internal Revenue Code of 1986, as
amended (“Code Section 409A”), and, accordingly, to the maximum extent
permitted, this offer letter will be interpreted in accordance with the
foregoing. Notwithstanding the foregoing, the intent of the parties is that the
Severance Payments be exempt from Code Section 409A), and, accordingly, to the
maximum extent permitted, this offer letter will be interpreted in accordance
with the foregoing. Any taxable reimbursement of costs and expenses by the
Company will be made in accordance with the Company’s applicable policy but in
no event later than December 31 of the calendar year next following the calendar
year in which the expenses to be reimbursed are incurred. With regard to any
provision in this offer letter that provides for reimbursement of expenses or
in-kind benefits, except as permitted by Code Section 409A, (i) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit, and (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year will not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year, provided that the foregoing clause (ii) will not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect. With regard to any installment payments
provided for under this offer letter, each installment thereof will be deemed a
separate payment for purposes of Code Section 409A.

Notices. Any notice to be given hereunder will be in writing and will be deemed
to have been given when received or, when deposited in the U.S. mail, certified
or registered mail, postage prepaid, to you at your last address on the
Company’s records, and to the Company at Annie’s, Inc., 1610 Fifth Street,
Berkeley, California, 94710, Attn: Chief Financial Officer.

This offer letter comprises the entire agreement between you and the Company
regarding your employment relationship and it supersedes any prior agreements or
representations between the parties. By signing below you represent and agree
that you are not relying on any representations or promises of

 

- 3 -



--------------------------------------------------------------------------------

Isobel Jones    Offer Letter – January 31, 2013

 

any kind that are not set forth in this offer letter. The terms of your at-will
employment relationship can only be changed by a written agreement expressly
amending your at-will employment and signed by you and a duly authorized officer
of the Company. The provisions of this offer letter will be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. This offer letter
will be governed by and construed in accordance with the laws of the State of
Delaware applicable to agreements made and to be wholly performed within that
State, without regard to the conflict of laws provisions of any jurisdiction
which would cause the application of any law other than that of the State of
Delaware.

If you are in agreement with the terms as set forth in this letter, please sign
and return the enclosed copy of this letter. As you know, it is important that
the Company fill this important position quickly, so we request that you provide
us your formal acceptance of this letter by 5:00 PM on February 5, 2013.

Isobel, we look forward to working with you.

 

Sincerely, /s/ John Foraker John Foraker Chief Executive Officer

 

ACCEPTED AND AGREED:

     

/s/ Isobel Jones

   

2/2/13

  Isobel Jones     Date  

 

- 4 -